DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending for examination in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/25/2020 and 4/6/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-5, 8, 11-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (Pub. No.: US 2002/0053029 A1), hereinafter “Nak” in view of Banerjee et al. (Pub. No.: US 2017/0093918 A1), hereinafter “Ban”.

As to claims 1, Nak discloses, a network-attached storage system (Nak, Abstract) comprising: 
A processor (Nak, fig.10, element-200); and 

	generate a device whitelist including a configuration for a storage volume (Nak, fig.10, element-310, [0020], the access controlling server performing traffic control such as to extract, based on a processing capability of the service server).
Nak however is silent on disclosing explicitly, assign at least one network-attached storage device to the storage volume by sending the at least one network-attached storage device the device whitelist; and
provide an application server with an application server whitelist indicating that the storage volume is among one or more accessible volumes of the application server,
wherein the application server is configured to communicate with the at least one network-attached storage device over a network according to the application server whitelist.
Ban discloses a similar concept e.g., assign at least one network-attached storage device to the storage volume by sending the at least one network-attached storage device the device whitelist (Ban, fig.1, [0028], The cloud network 110 can be implemented as a Software-as-a-Service (SaaS) system, Infrastructure-as-a-Service (IaaS) system, Platform-as-a-service (PaaS) system, etc); and
provide an application server with an application server whitelist indicating that the storage volume is among one or more accessible volumes of the application server (Ban, [0034], whitelist agents 106A-106N identify the application(s) 104A-104N, the whitelist agents 106A-106N can inspect configuration files 108A-108N to identify properties or configuration data associated with applications 104A-104N).

Therefore, before the filing date of the instant application it would have been obvious to one of the ordinary skilled in the art at the time of the invention to incorporate the teachings of Ban into those of Nak in order to provide for constructing network whitelists in server endpoints using host-based security controls. Once constructed, the network whitelists are used to detect unauthorized communications at the server endpoints. 

As to claim 2, the combine system of Nak and Ban discloses the invention as in parent claim above, including, wherein the instructions further cause the processor to: 
discover the at least one network-attached storage device (Ban, fig.3, element-302, the discovery component 302 identifies application(s) deployed to a virtual computing instance (e.g., virtual machine, host machine with container(s), etc.); 
configure the storage volume to include the at least one network-attached storage device (Ban, fig.3, [0043] element-302, the discovery component 302 identifies application(s) deployed to a virtual computing instance (e.g., virtual machine, host machine with container(s), etc.); and 
generate a map between the application server and the storage volume (Ban, [0043], the discovery component 302 of a whitelist agent 106A can identify that WebServer 502 and/or AppServer 504 are deployed to VM 102A.).

As to claim 3, the combine system of Nak and Ban discloses the invention as in parent claim above, including, transmit a signal to each of a plurality of network-attached storage devices within a range for a device group (Ban, [0043], the discovery component 302 identifies application(s) deployed to a virtual computing instance (e.g., virtual machine, host machine with container(s), etc.)); and 
receive a response from the at least one network-attached storage device indicating that the at least one network-attached storage device is unassigned (Ban, [0007], Once constructed, the whitelist is used to detect unauthorized communications).

As to claim 4, the combine system of Nak and Ban discloses the invention as in parent claim above, including, wherein the application server is configured to directly communicate an input/output (1/O) request to the at least one network-attached storage device over the network (Ban, fig.9, [0064], The server computing system 900 may also include an I/O device interface 910 connecting I/O devices 912 (e.g., keyboard, display, mouse devices, etc.) to server computing system 900.).

As to claim 5, the combine system of Nak and Ban discloses the invention as in parent claim above, including, wherein the at least one network-attached storage device is configured to verify that the application server is authorized to execute the I/O request according to the device whitelist (Ban, [0064], The server computing system 900 may also include an I/O device interface 910 connecting I/O devices 912 (e.g., keyboard, display, mouse devices, etc.) to server computing system 900. It should be noted that server computing system itself generates the whitelist therefore, it is an authorized system to execute I/O requests).
As to claim 8, the combine system of Nak and Ban discloses the invention as in parent claim above, including, wherein the application server whitelist comprises: 
at least one available storage pool (Ban, [0028]); and 
an application to volume map (Ban, [0028]).

As to claims 11, Nak discloses, a method of operating a network-attached storage system (Nak, fig.10, element-200) comprising: 
generating, by a control server,  a device whitelist including a configuration for a storage volume (Nak, fig.10, element-310, [0020], the access controlling server performing traffic control such as to extract, based on a processing capability of the service server).
Nak however is silent on disclosing explicitly, assigning, by a control server, at least one network-attached storage device to the storage volume by sending the at least one network-attached storage device the device whitelist; and
providing, by a control server, an application server with an application server whitelist indicating that the storage volume is among one or more accessible volumes of the application server,
wherein the application server is configured to communicate with the at least one network-attached storage device over a network according to the application server whitelist.
Ban discloses a similar concept e.g., assigning, by a control server, at least one network-attached storage device to the storage volume by sending the at least one network-attached storage device the device whitelist (Ban, fig.1, [0028], The cloud network 110 can be implemented as a Software-as-a-Service (SaaS) system, 
providing, by a control server, an application server with an application server whitelist indicating that the storage volume is among one or more accessible volumes of the application server (Ban, [0034], whitelist agents 106A-106N identify the application(s) 104A-104N, the whitelist agents 106A-106N can inspect configuration files 108A-108N to identify properties or configuration data associated with applications 104A-104N).
wherein the application server is configured to communicate with the at least one network-attached storage device over a network according to the application server whitelist (Ban, [0034], The configuration file can indicate that the WebServer is configured to communicate with the AppServer upon a request from a user to process financial data associated with an e-commerce application.).
Therefore, before the filing date of the instant application it would have been obvious to one of the ordinary skilled in the art at the time of the invention to incorporate the teachings of Ban into those of Nak in order to provide for constructing network whitelists in server endpoints using host-based security controls. Once constructed, the network whitelists are used to detect unauthorized communications at the server endpoints.

As to claim 12, the combine system of Nak and Ban discloses the invention as in parent claim above, including, wherein the method further comprising: 
Discovering, by the control server, the at least one network-attached storage device (Ban, fig.3, element-302, the discovery component 302 identifies application(s) 
configuring, by the control server, the storage volume to include the at least one network-attached storage device (Ban, fig.3, [0043] element-302, the discovery component 302 identifies application(s) deployed to a virtual computing instance (e.g., virtual machine, host machine with container(s), etc.); and 
generating, by the control server, a map between the application server and the storage volume (Ban, [0043], the discovery component 302 of a whitelist agent 106A can identify that WebServer 502 and/or AppServer 504 are deployed to VM 102A.).

As to claim 13, the combine system of Nak and Ban discloses the invention as in parent claim above, including, transmitting, by the control server, a signal to each of a plurality of network-attached storage devices within a range for a device group (Ban, [0043], the discovery component 302 identifies application(s) deployed to a virtual computing instance (e.g., virtual machine, host machine with container(s), etc.)); and 
receiving, by the control server, a response from the at least one network-attached storage device indicating that the at least one network-attached storage device is unassigned (Ban, [0007], Once constructed, the whitelist is used to detect unauthorized communications).

As to claim 14, the combine system of Nak and Ban discloses the invention as in parent claim above, including, wherein the application server is configured to directly communicate an input/output (1/O) request to the at least one network-attached storage device over the network (Ban, fig.9, [0064], The server computing system 900 may also 

As to claim 15, the combine system of Nak and Ban discloses the invention as in parent claim above, including, wherein the at least one network-attached storage device is configured to verify that the application server is authorized to execute the I/O request according to the device whitelist (Ban, [0064], The server computing system 900 may also include an I/O device interface 910 connecting I/O devices 912 (e.g., keyboard, display, mouse devices, etc.) to server computing system 900. It should be noted that server computing system itself generates the whitelist therefore, it is an authorized system to execute I/O requests).

As to claim 18, the combine system of Nak and Ban discloses the invention as in parent claim above, including, wherein the application server whitelist comprises: 
at least one available storage pool (Ban, [0028]); and 
an application to volume map (Ban, [0028]).
 
Claim 7, 9, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Nak” and “Ban” in view of Vibhor et al. (Pub. No.: US 2013/0262392 A1), hereinafter “Vib”.

As to claim 7, the combine system of Nak and Ban discloses the invention as in parent claim above. Nak and Ban however are silent on disclosing explicitly, wherein the device whitelist comprises: 
a control server identifier; 

at least one application server identifier having access rights to the at least one network-attached storage device.
Vib discloses a similar concept e.g. wherein the device whitelist comprises: 
a control server identifier (Vib, fig.6, [0067]); 
at least one replication target (Vib, fig.6, [0067]); and 
at least one application server identifier having access rights to the at least one network-attached storage device (Vib, fig.6, [0067]).
	Therefore, before the filing date of the instant application it would have been obvious to one of the ordinary skilled in the art at the time of the invention to incorporate the teachings of Vib into those of “Nak and Ban” in order to provide an information management of mobile device data provides a user interface to permit a user of an information management system to define information management policies for the mobile device, receives definitions of the information management policies from the provided interface, and sends data from the mobile device to the information management system in accordance with the information management policies.

As to claim 9, the combine system of Nak and Ban discloses the invention as in parent claim above. Nak and Ban however are silent on disclosing explicitly, wherein the instructions further cause the processor to: 
generate a control server whitelist, the control server whitelist comprising: 
a network-attached storage device list; 
a storage pool to network-attached storage device map; 

a network-attached storage device to storage volume map; and 
a log file.
Vib discloses a similar concept e.g. wherein the instructions further cause the processor to: 
generate a control server whitelist, the control server whitelist comprising: 
a network-attached storage device list (Vib, fig.6, [0067]); 
a storage pool to network-attached storage device map (Vib, fig.6, [0067]); 
a storage pool to storage volume map (Vib, fig.6, [0067]); 
a network-attached storage device to storage volume map (Vib, fig.6, [0067]); and 
a log file (Vib, fig.6, [0067]).

As to claim 17, the combine system of Nak and Ban discloses the invention as in parent claim above. Nak and Ban however are silent on disclosing explicitly, wherein the device whitelist comprises: 
a control server identifier; 
at least one replication target ; and 
at least one application server identifier having access rights to the at least one network-attached storage device.
Vib discloses a similar concept e.g. wherein the device whitelist comprises: 
a control server identifier (Vib, fig.6, [0067]); 
at least one replication target (Vib, fig.6, [0067]); and 


As to claim 19, the combine system of Nak and Ban discloses the invention as in parent claim above. Nak and Ban however are silent on disclosing explicitly, wherein the method further comprises: 
generate a control server whitelist, the control server whitelist comprising: 
a network-attached storage device list; 
a storage pool to network-attached storage device map; 
a storage pool to storage volume map; 
a network-attached storage device to storage volume map; and 
a log file.
Vib discloses a similar concept e.g. wherein the instructions further cause the processor to: 
generate a control server whitelist, the control server whitelist comprising: 
a network-attached storage device list (Vib, fig.6, [0067]); 
a storage pool to network-attached storage device map (Vib, fig.6, [0067]); 
a storage pool to storage volume map (Vib, fig.6, [0067]); 
a network-attached storage device to storage volume map (Vib, fig.6, [0067]); and 
a log file (Vib, fig.6, [0067]).

Claim 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nak and Ban as applied to parent claims above in view of Lee et al. (Pub. No.: US 2016/0306579 A1), hereinafter “Lee”.

As to claims 10, the combined system of Nak and Ban discloses the invention as in parent claims above. Nak and Ban however are silent on disclosing explicitly, wherein the at least one network-attached storage device comprise an Ethernet solid state drive (eSSD).
Lee discloses a similar concept as, wherein the at least one network-attached storage device comprise an Ethernet solid state drive (eSSD) (Lee, fig.16, element-300, [0055]).
Therefore, before the filing date of the instant application it would have been obvious to one of the ordinary skilled in the art at the time of the invention to incorporate the teachings of Lee into those of Nak and Ban in order to provide a system to use eSSD instead of conventional storage drives to enhance the speed and processing power of the NAS.

As to claims 20, the combined system of Nak and Ban discloses the invention as in parent claims above. Nak and Ban however are silent on disclosing explicitly, wherein the at least one network-attached storage device comprise an Ethernet solid state drive (eSSD).
Lee discloses a similar concept as, wherein the at least one network-attached storage device comprise an Ethernet solid state drive (eSSD) (Lee, fig.16, element-300, [0055]).

Examiner Note: Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Byrd et al. US 9329801 B1 is one of the most pertinent art in the field of invention and discloses, methods for adjusting synchronization rates of volumes. Volumes and their copies (i.e., mirrored volumes) provide physical or virtual storage on a data storage medium. Depending on the function (i.e., the purpose) of mirrored volumes, a certain synchronization rate is recommended.
Bolik et al. US 9342526 B2 is yet another most pertinent art in the same field of endeavor and discloses, providing storage resources of a storage management system. A storage service request is received comprising an indication of a service class. A determination is made of all resource managers mapped to the indicated service class according to a first mapping.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247.  The examiner can normally be reached on M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 




/Tauqir Hussain/Primary Examiner, Art Unit 2446